Citation Nr: 0813510	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for frostbite of the 
hands.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for arteriosclerotic 
coronary artery disease with bypass graft surgery.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a lung disorder, 
claimed as bronchitis, chronic obstructive pulmonary disease, 
and old granulomatous disease.  

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a disability 
manifested by hypoglycemia.  

5.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, also claimed as 
secondary to service-connected residuals of cold injury to 
both lower extremities.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for allergic rhinitis.  

8.  Entitlement to an initial rating higher than 10 percent 
for residuals of cold injury to the right lower extremity.  

9.  Entitlement to an initial rating higher than 10 percent 
for residuals of cold injury to the left lower extremity.  

10.  Entitlement to an initial rating higher than 10 percent 
for prostatitis.  

11.  Entitlement to a rating higher than 10 percent for 
anxiety neurosis.  

12.  Entitlement to a compensable rating for hemorrhoids.  

13.  Entitlement to a compensable rating for ankylosing 
spondylitis.  

14.  Whether the rating decision issued in January 1973, 
which assigned an effective date of September 8, 1972, for 
the grant of service connection for ankylosing spondylitis, 
was a product of clear and unmistakable error.  

15.  Whether the rating decision issued in January 2005, 
which assigned an effective date of June 24, 2004, for the 
grant of service connection for prostatitis, was a product of 
clear and unmistakable error.  

16.  Whether the rating decision issued in January 2005, 
which assigned an effective date of February 25, 2004, for 
the grant of service connection for residuals of cold injury 
to the right lower extremity, was a product of clear and 
unmistakable error.  



17.  Whether the rating decision issued in January 2005, 
which assigned an effective date of February 25, 2004, for 
the grant of service connection for residuals of cold injury 
to the left lower extremity, was a product of clear and 
unmistakable error.  

18.  Whether the rating decision issued in June 1991, which 
assigned an effective date of March 26, 1991, for the grant 
of service connection for hiatal hernia with duodenal ulcer, 
was a product of clear and unmistakable error.  

19.  Whether the rating decision issued in January 1973, 
which denied service connection for osteophyte formation of 
the cervical spine, was a product of clear and unmistakable 
error.  

20.  Whether the rating decision issued in January 2005, 
which denied service connection for periodontitis, gum 
disease, or trench mouth, was a product of clear and 
unmistakable error.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
August 1948 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2005 and September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In the January 2005 rating decision, the RO recognized that 
the veteran had also claimed service connection for post-
traumatic stress disorder.  In finding that there was no 
current medical evidence showing a diagnosis of post-
traumatic stress disorder, the RO evaluated the veteran's 
mental condition as anxiety neurosis.  As further noted in 
the statement of the case, even if service connection was 
also established for post-traumatic stress disorder, separate 
evaluations for the two mental impairments would not be 
assigned for the reason that the same evaluation criteria is 
applied to both impairments and that evaluating the same 
disability under various diagnoses would violate the VA 
regulation against pyramiding.  In an August 2005 substantive 
appeal statement and in statements made to VA examiners, the 
veteran appears to claim that his service-connected anxiety 
neurosis should be evaluated as post-traumatic stress 
disorder, and contends that he has been diagnosed with post-
traumatic stress disorder.  The matter of service connection 
for post-traumatic stress disorder is referred to the RO for 
further appropriate consideration.  

In an August 2006 rating decision, the RO granted service 
connection for prostate cancer, and assigned a 100 percent 
rating, effective November 18, 2005.  Subsequently, in light 
of the 100 percent rating for prostate cancer, the RO in an 
August 2007 rating decision, discontinued the 10 percent 
rating for prostatitis, effective November 18, 2005, for the 
reason that the service-connected disabilities affecting the 
prostate should be combined and not separately rated.  
Accordingly, in this decision, the period considered for a 
higher rating for prostatitis will be prior to November 18, 
2005, the date of the assignment of a 100 percent rating.  

In January 2008, the veteran appeared at the VA office in El 
Paso, Texas and testified at a video conference hearing that 
was conducted by the undersigned Veterans Law Judge sitting 
in Washington, D.C.  A transcript of that hearing has been 
associated with the claims file.  At that hearing, the 
veteran withdrew his appeal for a higher rating for bilateral 
hearing loss.  

In April 2008, the Board on its own motion, for good cause 
shown, namely the veteran's advanced age, decided to advance 
the veteran's case on the Board's docket.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The issues of service connection for a lung disorder 
(reopened herein below), service connection for peripheral 
neuropathy of both lower extremities, and higher ratings for 
cold injury to the right and left lower extremities and for 
ankylosing spondylitis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a rating decision in January 1973, the RO denied the 
claim of service connection for frostbite of the hands; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights in January 1973, he did 
not appeal the rating decision and the rating decision became 
final by operation of law based on the evidence of record at 
the time. 

2.  The additional evidence presented since the rating 
decision in January 1973 by the RO, denying service 
connection for frostbite of the hands, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.  

3.  There is competent medical to show that the veteran 
currently has residuals of frostbite of the hands that 
occurred during service.

4.  In a rating decision in August 1991, the RO denied the 
claim of service connection for arteriosclerotic coronary 
artery disease with bypass graft surgery; after the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights in August 1991, he did not 
appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time. 

5.  The additional evidence presented since the rating 
decision in August 1991 by the RO, denying service connection 
for arteriosclerotic coronary artery disease with bypass 
graft surgery, is cumulative of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection.  

6.  In a rating decision in January 1973, the RO denied the 
claim of service connection for a lung disorder; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights in January 1973, he did not 
appeal the rating decision and the rating decision became 
final by operation of law based on the evidence of record at 
the time. 

7.  The additional evidence presented since the rating 
decision in January 1973 by the RO, denying service 
connection for a lung disorder, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.  

8.  In a rating decision in January 1973, the RO denied the 
claim of service connection for a disability, diabetes 
mellitus, manifested by hypoglycemia; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights in January 1973, he did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence of record at the time. 



9.  The additional evidence presented since the rating 
decision in January 193 by the RO, denying service connection 
for a disability, diabetes mellitus, manifested by 
hypoglycemia, is cumulative of evidence previously considered 
and by itself or when considered with previous evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection.  

10.  Hypertension was not affirmatively shown to have had 
onset during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; and hypertension, first diagnosed 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event, including exposure 
to Agent Orange, of service origin.

11.  There is no competent medical evidence to show that the 
veteran currently has allergic rhinitis that is related to 
disease or injury of service origin.

12.  For the period prior to November 18, 2005, the veteran's 
prostatitis is manifested by urinary frequency causing him to 
awaken to void five times per night.  

13.  For the duration of the appeal period, the veteran's 
anxiety neurosis is productive of a disability picture that 
equates to occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication; his disability picture is without evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior or self-care.  

14.  For the duration of the appeal period, the veteran's 
hemorrhoids are shown to be external, recurrent, small, and 
without inflammation.  



15.  In an unappealed rating decision in January 1973, the RO 
granted service connection for ankylosing spondylitis and 
assigned an effective date of September 8, 1972; such 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.

16.  In an unappealed rating decision in January 1973, the RO 
denied service connection for prostatitis; the unappealed RO 
rating decision in January 2005, which granted service 
connection for prostatitis based on new and material evidence 
to reopen the claim and assigned an effective date of June 
24, 2004, was undebatably erroneous, and based on the 
evidence of record and law as then in effect, the correct 
effective date for the grant of service connection for 
prostatitis is the date of receipt of the reopened claim on 
October 31, 2003.

17.  In an unappealed rating decision in January 2005, the RO 
granted service connection for residuals of cold injury to 
the right lower extremity and assigned an effective date of 
February 25, 2004; such decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.

18.  In an unappealed rating decision in January 2005, the RO 
granted service connection for residuals of cold injury to 
the left lower extremity and assigned an effective date of 
February 25, 2004; such decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.  

19.  In an unappealed rating decision in June 1991, the RO 
granted service connection for hiatal hernia and assigned an 
effective date of March 26, 1991; such decision was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect.



20.  The unappealed RO rating decision in June 1991, which 
granted service connection for duodenal ulcer and assigned an 
effective date of March 26, 1991, was undebatably erroneous, 
and based on the evidence of record and law as then in 
effect, the correct effective date for the grant of service 
connection for duodenal ulcer is the date of receipt of the 
claim on September 8, 1972.  

21.  In an unappealed rating decision in January 1973, the RO 
denied service connection for osteophyte formation of the 
cervical spine; such decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.

22.  In an unappealed rating decision in January 2005, the RO 
denied service connection for periodontitis, gum disease, or 
trench mouth; such decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for residuals of frostbite of 
the hands.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2007).  

2.  By extending the benefit of the doubt to the veteran, 
residuals of frostbite of the hands was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  New and material evidence has not been presented to 
reopen the claim of service connection for arteriosclerotic 
coronary artery disease with bypass graft surgery.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).  



4.  New and material evidence has been presented to reopen 
the claim of service connection for lung disorder, claimed as 
bronchitis, chronic obstructive pulmonary disease, and old 
granulomatous disease.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2007).  

5.  New and material evidence has not been presented to 
reopen the claim of service connection for a disability, 
diabetes mellitus, manifested by hypoglycemia.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).  

6.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service; and hypertension is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).  

8.  The criteria for an initial 40 percent rating for 
prostatitis, for the period prior to November 18, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.1, 4.115a, 4.115b, Diagnostic Code 7527 (2007).

9.  The criteria for a rating higher than 10 percent for 
anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.1, 4.130, Diagnostic Code 
9400 (2007).

10.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.1, 4.114, Diagnostic Code 7336 (2007).

11.  The January 1973 rating decision that assigned September 
8, 1972, as the effective date for the grant of service 
connection for ankylosing spondylitis, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).

12.  The January 2005 rating decision that assigned June 24, 
2004, as the effective date for the grant of service 
connection for prostatitis was clearly and unmistakably 
erroneous; the correct effective date for the grant of 
service connection for prostatitis is October 31, 2003.  38 
C.F.R. §§ 3.105, 3.400 (2007).

13.  The January 2005 rating decision that assigned February 
25, 2004, as the effective date for the grant of service 
connection for residuals of cold injury to the right lower 
extremity, was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (2007).

14.  The January 2005 rating decision that assigned February 
25, 2004, as the effective date for the grant of service 
connection for residuals of cold injury to the left lower 
extremity, was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (2007).

15.  The June 1991 rating decision that assigned March 26, 
1991, as the effective date for the grant of service 
connection for hiatal hernia, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).

16.  The June 1991 rating decision that assigned March 26, 
1991, as the effective date for the grant of service 
connection for duodenal ulcer was clearly and unmistakably 
erroneous; the correct effective date for the grant of 
service connection for duodenal ulcer is September 8, 1972.  
38 C.F.R. §§ 3.105, 3.400 (2007).

17.  The January 1973 rating decision that denied service 
connection for osteophyte formation of the cervical spine was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2007).

18.  The January 2005 rating decision that denied service 
connection for periodontitis, gum disease, or trench mouth 
was not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105 (2007). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In a claim of clear and unmistakable error, the duties to 
notify and assist contained in the VCAA are not applicable.  
Specifically, determinations as to the existence of clear and 
unmistakable error are based on the facts of record at the 
time of the decision challenged, such that no further factual 
development would be appropriate.  Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).  

As the application to reopen the claims of service connection 
for residuals of frostbite of the hands and a lung 
disability, and the claim of service connection for residuals 
of frostbite of the hands on the merits, are decided in the 
veteran's favor no further action is required to comply with 
the VCAA. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to the claim for a higher rating for prostatitis, 
the RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
prostatitis, by letters in March 2004 and April 2004.  Where, 
as here, service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for a 
higher rating for prostatitis.  Dingess, 19 Vet. App. 473.

As for the other claims, the RO provided pre-adjudication 
VCAA notice by letters dated in January 2004 (anxiety 
neurosis, hemorrhoids, and ankylosing spondylitis), April 
2004 (hypoglycemia), July 2004 (hypertension and 
arteriosclerotic coronary artery disease), and October 2004 
(allergic rhinitis).  The VCAA notice included the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during active service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during active service.  
The notice also advised the veteran of what was required to 
prevail on his claims for a higher rating, namely, evidence 
showing that his disability had increased in severity and the 
effect that worsening has on his daily functioning.  

The veteran was also notified of what specifically VA had 
done and would do to assist in the claims, and what 
information and evidence he was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claims.  

The VCAA notice also informed the veteran as to the type of 
evidence necessary to reopen the arteriosclerotic coronary 
artery disease and hypoglycemia claims, namely, new and 
material evidence and what each of those terms - "new" and 
"material" - means.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the claim); 

of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of 
a new and material evidence claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result). 

In separate correspondence mailed to the veteran in March 
2006, the RO provided post-adjudication notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  The timing 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in May 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

As to the higher rating claims, at this stage of the appeal 
when the veteran already has notice of the rating criteria as 
provided in the statement of the case in June 2005 and 
supplemental statement of the case in May 2007, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims, and any 
deficiency as to VCAA compliance regarding these claims are 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Moreover, after the veteran was provided the criteria of the 
Diagnostic Code under which the claimant was rated, including 
the specific measurements, the veteran indicated in January 
2006 that he had no more information or evidence to 
substantiate the claims.  For this reason, the deficiency as 
to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is also rendered moot.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).   

And further delay of the case to inform the veteran again of 
the pertinent rating criteria would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a videoconference hearing before the undersigned 
in January 2008.  The RO has obtained the veteran's service 
medical records and VA treatment records.  The RO has 
obtained private medical records identified by the veteran, 
to include those from William Beaumont Army Medical Center.  
The veteran himself has submitted numerous private medical 
records, to include those from Providence Memorial Hospital, 
Physician's Hospital, and his family physician, dentist, 
neurologist, and rheumatologist.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in August 2004, July 
2006, April 2007, July 2007, specifically to evaluate the 
nature, etiology, and severity of the disabilities at issue 
for service connection and a higher rating.  VA has not 
conducted medical inquiry in the form of a VA compensation 
examination in an effort to substantiate the claims of 
service connection for hypertension and allergic rhinitis 
because there is no record of hypertension or specifically 
allergic rhinitis during active service, and no competent 
evidence of persistent or recurrent symptoms relevant to 
hypertension or allergic rhinitis since active service until 
many years later.  Under these circumstances, a medical 
examination or medical opinion need not be obtained for such 
claims under 38 C.F.R. § 3.159(c)(4).  

As to the coronary artery disease, lung disorder, and 
hypoglycemia disability claims, under the duty to assist, a 
VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Service Connection 
Claims

1.  Residuals of frostbite of the hands

In a rating decision in January 1973, the RO denied service 
connection for frostbite of the hands on the basis that there 
were no residuals of frostbite of the hands shown on VA 
examination.  In a letter dated in January 1973, the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights.  The notice included the 
veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  As the veteran did not appeal the rating 
decision of January 1973 by the RO, the rating decision 
became final by operation of law.  The claim, however, may be 
reopened if new and material evidence is presented.   
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the January 1973 rating 
decision included service medical records from the veteran's 
period of active duty August 1948 to August 1968 and a VA 
examination report of December 1972.  The service medical 
records show that the veteran was treated for frostbite of 
the hands in February 1953.  On VA examination, there was 
some duskiness of the hands due to vasomotor phenomenon noted 
at the time of evaluation of the cardiovascular system. 

The VA examiner commented that there were no residuals of 
alleged frostbite of the hands.  The diagnosis was vasomotor 
phenomenon of the hands; residuals of frostbite not found.  

As the unappealed rating decision of January 1973 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.  

In February 2004, the veteran submitted a statement 
expressing his desire to reopen his claim for service 
connection for frostbite of the hands.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been obtained, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional, non-duplicative evidence presented since the 
rating decision in January 1973 includes a VA examination 
report of August 2004, a VA consultation report of October 
2004, and a statement dated in February 2005 from a private 
physician.  The VA examiner stated in the diagnosis that 
residuals of cold injury to the upper extremities were not 
found.  In a subsequent VA cardiovascular consultation, it 
was reported that the veteran had a history of frostbite of 
both hands in the Korean War, with sensitivity to cold 
exposure ever since then (this was also related in a November 
2005 VA cardiology clinic note).  The diagnosis was that of 
history of cold injury (frostbite in Korea) with vasospastic 
sensitivity to hands on cold exposure up to the present.  

The veteran's private physician, J.G., M.D., expressed the 
opinion that the veteran had Raynaud's phenomenon of the 
fingers and that this condition with the loss of hair on the 
upper extremities was due to the frostbite he experienced in 
1953.  

In regard to the evidence submitted since the January 1973 
rating decision, the Board finds that the VA and private 
medical records, documenting a current disability of the 
hands from frostbite in service, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence of 
current disability, the lack of which was the basis of the 
denial of the claim by the RO in the January 1973 rating 
decision.  As the evidence is new and material evidence, the 
claim of service connection for frostbite of the hands is 
reopened.  

As new and material evidence has been presented to reopen the 
claim, the Board will adjudicate the claim on the merits, 
herein below.  

2.  Arteriosclerotic coronary artery disease with bypass 
graft surgery

In a rating decision in August 1991, the RO denied service 
connection for arteriosclerotic coronary artery disease and 
coronary artery bypass grafts, on the basis that there was no 
evidence of heart disease during service or in the first year 
following service discharge, and no evidence to show that the 
current coronary artery disease was related to service-
connected anxiety neurosis.   

In a letter, dated in August 1991, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in August 1991 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
August 1991 is summarized as follows.  Service records show 
that the veteran served on active duty from August 1948 to 
August 1968, and there are no records to show any complaint, 
clinical finding, or diagnosis of a heart or cardiovascular 
disability.  A VA examination report of December 1972 
indicated no diagnosis of a heart or cardiovascular 
disability.  A chest X-ray at that time showed that the heart 
silhouette was within normal limits and an ECG was normal.  A 
VA chest X-ray in October 1982 showed no evidence of acute 
cardiopulmonary disease.  Private medical records dated in 
March 1991 indicate that the veteran was hospitalized with a 
diagnosis of arteriosclerotic cardiovascular disease 
manifested by unstable angina.  A June 1991 VA examination 
report indicates a diagnosis of atherosclerotic coronary 
heart disease, status post coronary artery bypass graft for 
two vessel coronary artery disease.  The examiner opined that 
there was probably no relationship between the veteran's 
anxiety and neurosis and his heart disease.  

As the unappealed rating decision in August 1991 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In October 2003, the veteran submitted a statement indicating 
an intent to reopen his claim of service connection for 
coronary artery disease.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in August 1991 includes various subsequent private 
and VA medical records, hearing testimony, and statements of 
the veteran.  

The additional private and VA records document that the 
veteran was diagnosed and treated continuously for coronary 
artery disease.  For example, in an October 2004 VA 
cardiology consultation, it was noted that the veteran had a 
history of coronary artery disease dating back to 1991 with 
unstable coronary symptoms.  The diagnosis was that of 
arteriosclerotic heart disease, prior double vessel bypass 
surgery in 1991 with evidence of right coronary graft 
occlusion in 2001, occasional exertional dyspnea with left 
chest pain and evidence of patent left internal mammary to 
anterior descending bypass graft in 2001.  A private report 
dated in November 2004 indicates that the veteran had 
coronary artery disease.  Records from the William Beaumont 
Army Medical Center in 2004 also show treatment for coronary 
artery disease.  A VA cardiology clinic report in November 
2005 diagnosed stable coronary artery disease with occasional 
angina.  

This evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, that the coronary artery disease was related 
to service or to service-connected disability.  Further, this 
evidence is not new and material because it is cumulative 
evidence, that is, supporting evidence of previously 
considered evidence, namely, the private and VA reports 
documenting ongoing arteriosclerotic cardiovascular disease 
and coronary artery bypass graft for two vessel coronary 
artery disease.  As noted, this evidence was previously 
considered by the RO in its rating decision in August 1991.  
Cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.  

In statements such as those dated in October 2003 and April 
2004, the veteran claimed that his heart disease had its 
onset in service, as it was related to problems he 
experienced during service.  He asserted that VA has ignored 
the connection or relationship between heart disease on the 
one hand and other conditions such as stress, ulcers, gum 
disease, arthritis, nervous disorder, and hypoglycemia on the 
other hand.  

The veteran also stated that he had heart problems 
immediately after returning from Korea in 1953.  In 
testimony, he indicated that he had a heart murmur and valve 
problem in 1953, as well as angina and chest pains all during 
his service period.  As for the statements and testimony, lay 
statements on a question of medical causation does not 
constitute new and material evidence.  Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).   

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for 
arteriosclerotic coronary artery disease with bypass graft 
surgery is not reopened.  

3.  Lung disorder, claimed as bronchitis, chronic obstructive 
pulmonary disease, and old granulomatous disease  

In a rating decision in January 1973, the RO denied service 
connection for a lung disorder on the basis that it was not 
shown by the evidence of record to include the VA 
examination.  In a letter dated in January 1973, the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights.  The notice included the 
veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  As the veteran did not appeal the rating 
decision of January 1973 by the RO, the rating decision 
became final by operation of law.  The claim, however, may be 
reopened if new and material evidence is presented.   
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the January 1973 rating 
decision included service medical records from the veteran's 
period of active duty August 1948 to August 1968 and a VA 
examination report of December 1972.  The service medical 
records show a diagnosis of chronic bronchitis in July 1953, 
a diagnosis of rule out pulmonary disease in May 1961, 
treatment for an upper respiratory infection with bronchitis 
in December 1966, and calcifications of the lungs with a 
diagnosis of old granulomatous disease bilaterally by chest 
X-ray in September 1967.  

On VA examination, a chest X-ray showed basilar fibrotic 
changes and evidence of old granulomatous disease.  There was 
no diagnosis of a lung disorder provided.  

As the unappealed rating decision of January 1973 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.  

In September 2004, the veteran submitted a statement 
expressing his desire to reopen his claim for service 
connection for a lung disorder, claimed as bronchitis, 
chronic obstructive pulmonary disease, and old granulomatous 
disease.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been obtained, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional, non-duplicative evidence presented since the 
rating decision in January 1973 includes VA records showing 
calcified granulomas in the chest consistent with previous 
granulomatous disease by chest X-ray in October 1982, 
obstructive pulmonary disease and an old calcification in the 
left base by chest X-ray in June 1991, and more recent 
treatment records and chest X-rays with findings consistent 
with chronic obstructive pulmonary disorder such as in 
October 2004, when it was noted that the veteran had a mild 
airway restriction/obstruction.  In a private record dated in 
November 2004, J.Q., M.D., indicated that the veteran had 
chronic obstructive pulmonary disorder.  On a November 2005 
VA cardiology clinic visit, the veteran's diagnoses included 
chronic obstructive pulmonary disease.  

In regard to the evidence submitted since the January 1973 
rating decision, the Board finds that the VA medical records, 
documenting a current disability of the lungs, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of current disability, the lack of which was the 
basis of the denial of the claim by the RO in the January 
1973 rating decision.  As the evidence is new and material 
evidence, the claim of service connection for a lung disorder 
is reopened.  The claim on the merits is discussed in the 
remand portion of the decision herein below.  

4.  A disability manifested by hypoglycemia

In a rating decision in January 1973, the RO denied service 
connection for diabetes mellitus on the basis that it was not 
shown by the evidence of record to include the VA 
examination.  In a letter, dated in January 1973, the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights.  The notice included the 
veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  As the veteran did not indicate his 
disagreement within the time allotted, the rating decision by 
the RO in January 1973 became final by operation of law, 
except the claim may be reopened if new and material evidence 
is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
3.156.  

The evidence of record at the time of the January 1973 rating 
decision included service medical records from the veteran's 
period of active duty August 1948 to August 1968 and a VA 
examination report of December 1972.  The service medical 
records show that in June 1968 the veteran was diagnosed with 
reactive (functional) hypoglycemia.  It was noted that the 
glucose tolerance test was not indicative of diabetes, and 
that a diagnosis of diabetes could not be made at that time.  
On VA examination, it was noted that the veteran did not have 
a history of diabetes and was asymptomatic for hypoglycemia.  
A normal blood sugar and urinalysis was noted in a test a few 
months prior to the examination.  The diagnoses on 
examination were diabetes and hypoglycemia, not found.  

As the unappealed rating decision in January 1973 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In February 2004, the veteran submitted a statement 
indicating an intent to reopen his claim of service 
connection for a disability manifested by hypoglycemia 
(claimed as hypoglycemic reaction).  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in January 1973 includes various subsequent private 
and VA medical records, and hearing testimony of the veteran.  

The additional private and VA records document that the 
veteran was diagnosed and treated continuously for 
hypoglycemia.  For example, on private medical reports from 
Providence Memorial Hospital dated in November 2004 and from 
Physician's Hospital dated in December 2004, the laboratory 
tests showed hypoglycemia and hypoglycemic reaction, 
respectively.  VA outpatient records do not show any 
diagnosis of diabetes or laboratory tests consistent with 
diabetes.  On a November 2005 VA cardiology clinic record, it 
was noted that the veteran had chest pain at times when he 
had hypoglycemic spells.  

This evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, that the veteran has a disability manifested 
by hypoglycemia, namely, diabetes.  Rather, the veteran is 
shown to have hypoglycemia or hypoglycemic reactions, which 
is a laboratory finding of low blood sugar and not a 
permanent or chronic disability.  Further, this evidence is 
not new and material because it is cumulative evidence, that 
is, supporting evidence of previously considered evidence, 
namely, the service medical evidence in 1968 which had shown 
a diagnosis of hypoglycemia.  As noted, this evidence was 
previously considered by the RO in its rating decision in 
January 1973.  Cumulative evidence does not meet the 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.  

In testimony, the veteran indicated that he had all the 
symptoms of a diabetic, as shown by a recent glucose test, 
and that he adhered to a special diet but did not take 
medication.  Whether or not the statements and testimony of 
the veteran is redundant of evidence previously considered by 
the RO in January 1973, such evidence is not material because 
it does not relate to the unestablished fact necessary to 
substantiate the claim, namely, medical evidence showing that 
the veteran has a disability manifested by hypoglycemia, or 
diabetes.  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for a 
disability manifested by hypoglycemia is not reopened.  

II.  Service Connection On The Merits

Compensation is paid for disability resulting from personal 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131.  

The term "disability" in 38 U.S.C.A. § 1110 and § 1131 
means impairment of earning capacity due to disease, injury, 
or defect, rather than to the disease, injury, or defect 
itself.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Where a veteran served continuously for 90 days or more and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

1.  Residuals of frostbite of the hands

As noted previously, the veteran was seen during service for 
frostbite of the hands in February 1953.  At the time of his 
separation from service in August 1968, his upper extremities 
were clinically evaluated as normal.  

After service, at the time of a December 1972 VA examination, 
although the examiner found that the veteran did not have 
residuals of frostbite of the hands, he was diagnosed with 
vasomotor phenomenon of the hands.  

The VA examiner did not address the etiology of the vasomotor 
phenomenon.  On a private consultation report, the veteran 
was seen in January 1982 with complaints of a burning 
sensation in the hands and feet.  He was evaluated in the 
peripheral vascular clinic, and it was noted that he was a 
smoker and worked in refrigeration and cold storage.  The 
impression was that he may have Raynaud's phenomenon in 
association with his ankylosing spondylitis.  It was also 
felt that his microvasculature may be highly sensitive to 
nicotine.  On an October 2004 cardiology consultation report, 
it was reported that the veteran had a history of frostbite 
exposure to the hands in the Korean War and that he had had 
sensitivity to cold exposure ever since then.  The 
impressions included history of cold injury (frostbite in 
Korea in the 1950s) with vasospastic sensitivity to the hands 
on cold exposure up to the present.  The veteran underwent a 
VA examination in August 2004.  (The report noted that the 
claims file was not available at that time.)  The veteran 
complained of some cold sensitization, mostly during the cold 
weather or changes in the weather.  The diagnosis was that 
residuals of injury to the upper extremity of both hands were 
not found.  Rather, the examiner found that the symptoms in 
the upper extremities were more likely attributable to spinal 
canal stenosis of the cervical spine.  In any case, the 
examiner had acknowledged that it was "difficult to 
differentiate what is secondary to the cold injury and what 
is secondary to the spinal condition."  The veteran's 
private physician, J.G., M.D., indicated in a February 2005 
statement that the veteran had Raynaud's phenomenon of the 
fingers, and that this condition together with the loss of 
hair on the upper extremities was due to frostbite he had in 
1953 and ever since then.  In a June 2004 statement, the 
veteran's private neurologist, B.K., M.D., indicated that the 
veteran had complained of his hands becoming very white and 
cold when he picked up items from the refrigerator.  The 
physician stated that these were symptoms of Raynaud's 
disease, and he recommended medication to control the 
symptoms and improve the veteran's circulation.  The 
veteran's complaint of his hands changing color in a 
refrigerator was also recorded on an April 2004 VA outpatient 
record.
 
The foregoing evidence shows that frostbite injury to the 
hands was affirmatively shown during service, and that on 
various occasions after service beginning in 1972, there was 
evidence of problems affecting the hands, most notably cold 
sensitization.  

One VA examiner did not provide an explanation for the 
vasomotor phenomenon in the hands, and another VA examiner 
without access to the entire claims file attributed the hand 
symptoms to a cervical spine disorder, yet still recognized 
the possibility of cold injury onset.  A VA cardiologist 
appears to relate cold sensitivity in the hands to cold 
injury in service, and the veteran's private physician (who 
evidently did not have access to the claims file) positively 
connects the veteran's current condition, diagnosed as 
Raynaud's phenomenon, to the frostbite of the hands that was 
substantiated by the service medical records.  Another 
private physician recommended medication for the veteran's 
Raynaud's disease, based on symptoms reported by the veteran.  

Thus, while there is conflicting medical evidence in the file 
that weighs both for and against the veteran's claim, the 
Board finds that the evidence is at least in equipoise 
showing that the current bilateral hand condition, manifested 
by cold sensitivity, is associated with cold injury in 
service.  In arriving at such conclusion, the Board 
recognizes the veteran's own competence to describe symptoms 
of cold sensitivity in the hands ever since service, even 
though he is not competent to offer a medical diagnosis based 
on his lay observations.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) and 38 
C.F.R. § 3.102.  The mandate to accord the benefit of the 
doubt is triggered when the evidence has reached such a stage 
of balance.  In this matter, the Board is of the opinion that 
this point has been attained.  Accordingly, it is the Board's 
judgment that the current medical evidence, as previously 
discussed, indicates that the veteran has a current bilateral 
hand disability that is a residual of frostbite during 
service.  Based on the foregoing, the claim is granted.  



2.  Hypertension 

The veteran contends that he has hypertension related to 
military service.  He stated that his condition was initially 
noted in August 1967, shortly after he arrived in Germany 
from Vietnam.  

The service medical records do not document hypertension by 
complaint, finding, or history.  There is an occasional 
instance of an elevated blood pressure reading, such as when 
his reading was 128/94 at the time that an EKG was performed 
in 1961, and 140/92 in August 1967 just after returning from 
Vietnam two months previously.  The diagnosis in August 1967 
was that of mild anxiety reaction.  Hypertension was not 
diagnosed on those isolated occasions, and blood pressure 
readings were otherwise shown to be normal, to include on all 
general medical physical examinations and particularly at the 
time of the separation physical examination in April 1968.  

After service, blood pressure readings were shown to be 
normal at the time of a VA examination in December 1972.  It 
was not until the early 1980s that private medical records 
showed that the veteran had elevated blood pressure readings, 
such as 130/90 in January 1983, July 1983 and March 1985.  
Still, he was not diagnosed with hypertension until many 
years later.  On a VA cardiology consultation report in 
October 2004, the diagnosis was history of hypertension 
without need for medications after 40 pound weight loss.  
More recently, VA records in 2006 show a diagnosis of 
hypertension and the fact that the veteran was taking 
medication for it.  

Based on the service medical records, hypertension was not 
affirmatively shown to have had onset in service, but as 
there was evidence of elevated blood pressure readings during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

The Board finds that chronicity of elevated blood pressure 
readings was not adequately supported by the service medical 
records for the following reasons.  

There were only isolated references to elevated blood 
pressure readings in 1961 and 1967.  The service medical 
records are insufficient to identify hypertension during 
service due to the fact that elevated blood pressure readings 
were not found on the numerous other occasions including the 
separation physical examination.  And there was insufficient 
observation to establish chronicity during service.  As the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

After service, the initial clinical finding of hypertension 
is many years after the veteran's August 1968 discharge from 
active duty service.  The period without documented 
complaints of symptoms of elevated blood pressure readings 
from 1967 to the early 1980s is evidence against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

And evidence of hypertension either by the early 1980s, with 
elevated blood pressure readings, or many years later when an 
actual diagnosis of hypertension is furnished, is well beyond 
the one-year presumptive period for hypertension as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 
3.309.

Furthermore, hypertension is not among the listed diseases 
associated with exposure to Agent Orange, for which service 
connection on a presumptive basis is warranted under 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
And there is no medical evidence that hypertension is 
actually caused by exposure to Agent Orange.  

And while hypertension was first documented after service, 
beyond the one-year presumptive period for the manifestation 
of hypertension as a chronic disease, there is no competent 
medical evidence that links the current hypertension to 
service.  38 C.F.R. § 3.304(d).

The veteran's statements to the effect that his hypertension 
is attributable to his period of service lack probative 
value, because, as a lay person, he is not competent to offer 
an opinion as to questions of medical diagnosis or causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose hypertension or to relate current hypertension to 
service or the first post-service year.  This case involves a 
question of diagnosis and causation, which is medical in 
nature and not capable of lay observation.  Competent medical 
evidence, or evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion, is required to substantiate 
the claim.  For these reasons, the Board rejects the 
veteran's statements as competent evidence sufficient to 
establish the diagnoses and etiology of hypertension.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has hypertension that is 
related to disease or injury in service.  As the Board can 
consider only independent medical evidence to support its 
findings, and as there is no medical evidence favorable to 
the claim of service connection for hypertension, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

3.  Allergic rhinitis

The veteran contends that he has allergic rhinitis related to 
military service.  He testified that he was treated "quite a 
bit" for the condition in service and that he has used some 
type of an inhaler ever since then.  

The service medical records show that in December 1951, the 
veteran was seen with sinus trouble, headache, and ear 
popping.  There was no diagnosis.  In May 1955, he complained 
of occasional sneezing, and the nasal turbinates were 
hypertrophic on examination.  The diagnosis was rhinitis, 
vasomotor.  In October 1957, he was seen for generalized 
malaise, aching, headache, and rhinitis.  

In February 1964, the veteran was seen with a running nose, 
and an examination showed an upper respiratory infection.  In 
December 1966, he was seen with a runny nose, among other 
symptoms, and was diagnosed with upper respiratory infection 
with bronchitis.  At the time of his separation physical 
examination in April 1968, the veteran indicated on a report 
of medical history that he had had sinusitis and denied ever 
having had hay fever.  On examination, the nose and sinuses 
were normal.  

After service, the veteran underwent a VA examination in 
December 1972, and there was no diagnosis of allergic 
rhinitis furnished.  In fact, there is no diagnosis of 
allergic rhinitis in the record until many years later.  VA 
outpatient records show that in April 2004 there was a 
diagnosis of allergic rhinitis, and in August 2004 his 
allergic rhinitis was noted to be better.  

Based on the service medical records, as the veteran was 
diagnosed with vasomotor rhinitis on one occasion and noted 
to be symptomatic of rhinitis on another occasion, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
However, the Board finds that chronicity of allergic rhinitis 
was not adequately supported by the service medical records 
for the following reasons.  There were only isolated 
references to rhinitis, in 1955 and 1957.  Rhinitis was not 
diagnosed in service after 1957 to include at the time of the 
separation physical examination in April 1968.  There was 
insufficient observation to establish chronicity during 
service.  As the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

As previously indicated, the post-service medical evidence of 
rhinitis is rather scant and does not appear until many years 
after the veteran's service discharge.  This absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had a disease in service that 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  See also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence demonstrating continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, the 
Board cannot conclude that a chronic disability relating to 
allergic rhinitis was actually demonstrated during service or 
that there is probative evidence of continuity after service, 
especially in light of the normal service separation 
examination and absence of complaints or findings in the 
subsequent many years.  

The veteran's statements to the effect that his allergic 
rhinitis is attributable to his period of service lack 
probative value, because, as a lay person, he is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose allergic rhinitis or to relate current allergic 
rhinitis to service.  This case involves a question of 
diagnosis and causation, which is medical in nature and not 
capable of lay observation.  Competent medical evidence, or 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion, is required to substantiate 
the claim.  For these reasons, the Board rejects the 
veteran's statements as competent evidence sufficient to 
establish the diagnoses and etiology of allergic rhinitis.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has allergic rhinitis that 
is related to disease or injury in service.  As the Board can 
consider only independent medical evidence to support its 
findings, and as there is no medical evidence favorable to 
the claim of service connection for allergic rhinitis, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



III.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

1.  Prostatitis

As noted in the introduction, the veteran's prostate 
condition has been rated 100 percent disabling effective 
since November 18, 2005, on the basis of prostate cancer.  A 
separate evaluation for prostatitis would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided).  For purposes of determining 
whether the appellant is entitled to separate ratings for 
different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Thus, given the overlapping symptoms attributed to the 
prostate cancer and prostatitis, separate ratings will not be 
assigned and this decision will address the veteran's claim 
for a higher rating for prostatitis prior to November 18, 
2005.  

For the period prior to November 18, 2005, the veteran's 
prostatitis has been assigned a 10 percent rating under 
38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under Code 7527, 
prostate gland injuries, infections, hypertrophy, and post-
operative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  As a 
review of the private and VA medical records do not show 
recurrent urinary tract infections, the veteran's prostate 
condition will be evaluated under the criteria for voiding 
dysfunction.  

Voiding dysfunction may be rated as urine leakage, in which 
case a 20 percent rating is assigned when the condition 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.  The 
private and VA medical evidence for the period in question 
does not show the requirements for such a rating in the 
instant case.  (Even a VA examination conducted after the 
period in question, in January 2007, indicates that despite 
the veteran's stress incontinence, he did not require the 
wearing of absorbent materials.)

Voiding dysfunction may also be rated as obstructed voiding, 
but the medical evidence for the period in question fails to 
show that the veteran had urinary retention requiring 
intermittent or continuous catheterization for a higher 
rating of 30 percent as detailed in 38 C.F.R. § 4.115a.  

Voiding dysfunction may also be rated as urinary frequency, 
in which case a 10 percent rating is assigned when there is a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night; a 20 percent rating is 
assigned when there is a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night; and a 40 percent rating is assigned when there is a 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a.  

The medical evidence shows that the veteran's prostatitis is 
most appropriately evaluated under the criteria for voiding 
dysfunction manifested by urinary frequency.  There is no VA 
examination during the period prior to November 18, 2005, 
which addresses the question of daytime and nighttime voiding 
intervals.  
VA and private treatment records, however, do address the 
veteran's urinary tract symptoms.  At an annual prostate 
screen at the William Beaumont Army Medical Center in 
November 2003, the veteran complained of voiding dysfunction.  
He was to continue his medication (Flomax).  One urologist at 
the center indicated in a February 2004 statement that the 
veteran had been treated at the center since 2000 for 
significant lower urinary tract symptoms that required 
medical therapy.  On an Agent Orange consultation in February 
2004, the veteran was noted to have benign prostatic 
hypertrophy with chronic prostatitis, for which he took 
Flomax.  At the time of an initial visit to the VA urology 
clinic in July 2004, the veteran complained of a lot of 
dribbling with frequency at night, from three to five times.  
In December 2004, a VA urologist noted the treatment with 
Flomax and suggested another medication.  At the time of a 
March 2005 VA urology clinic visit, the veteran complained of 
frequency and urgency with hesitation.  He described nocturia 
four to five times a night, and incontinence several times a 
day.  Another March 2005 VA urology clinic note indicated 
that the veteran took medication (Tamsulosin) daily and still 
had marked urinary symptoms, to include nocturia five times 
per night.  His prostate was enlarged on examination.  VA 
outpatient records dated in August 2005 indicate that the 
veteran had marked frequency despite his medication.  He also 
described continued incontinence and nocturia four to five 
times per night.  

In the judgment of the Board, the veteran's prostatitis 
results in impairment which approximates that found in 
voiding dysfunction with urinary frequency manifested by 
awakening to void five or more times per night.  Such is to 
be rated 40 percent, which is the maximum allowable under 
such criteria.  38 C.F.R. § 4.115a.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The proper effective date 
for the award of prostatitis is further addressed in this 
decision herein below.  The Board concludes that, from the 
effective date of service connection until November 18, 2005, 
clinical findings have shown that the veteran meets the 
criteria for a 40 percent rating.  



2.  Anxiety neurosis

The veteran claims that his anxiety neurosis claim should 
have been evaluated as post-traumatic stress disorder from 
1972, and that his disorder should be rated as 50 percent 
disabling at present.  In statements, he alleges that he is 
"uptight" all of the time and seems "ready to explode" at 
any time.  He states that he experiences panic attacks on a 
weekly and sometimes daily basis.  He testified that he 
currently took medication for his anxiety disorder but had 
discontinued his group therapy sessions.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only insofar as it affects earning 
capacity.  38 C.F.R. §§ 4.126, 4.130 (2007).

The veteran's service-connected anxiety neurosis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, for generalized anxiety disorder.  In 
that regard, it is noted that "anxiety neurosis" is not 
listed per se in the schedule, but that it is "permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous."  38 
C.F.R. § 4.20 (2007).  

Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the phrase "such symptoms 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 10 percent 
evaluation is warranted for anxiety neurosis when this 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

The criteria for the next higher rating, 30 percent, requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  

A review of the evidence reveals that while the veteran's 
anxiety neurosis clearly affects his occupational and social 
functioning, the symptoms of this disorder are no more than 
mild in severity.  Repeated VA examinations have consistently 
revealed minimal findings of active symptomatology.  The 
veteran underwent VA examinations in July 2004, in July 2006, 
and in April 2007, at which times the findings were 
essentially the same and relatively unchanged over time.  At 
the time of the 2004 examination, it was noted that the 
veteran retired in 1992 due to a cardiac problem and since 
then has had some part-time work and served as a volunteer 
teacher of gardening.  He has had a good relationship with 
his family and has been married for more than 50 years.  He 
spent his time gardening and teaching gardening classes.  His 
thought processes and communication skills were within normal 
limits.  He denied any symptoms of delusions, hallucinations, 
and suicidal/homicidal ideation.  

There was no inappropriate behavior exhibited during the 
interview.   He reported and appeared able to maintain 
personal hygiene and basic activities of daily living.  He 
was well oriented times three.  He short and long term memory 
appeared to be without gross deficits.  

There was no history of obsessive or ritualistic behaviors.  
Speech was normal in rate, tone, and inflection, and it 
appeared logical and well oriented.  The veteran did not 
report any history of anxiety consistent with panic disorder 
and no symptoms of such were evident during the session.  The 
veteran described having a dysphoric mood, but during the 
interview his presentation was bright and with polite affect.  
There were no unusual impulse control problems displayed.  
There were no specific sleep impairments indicated, yet the 
examiner found that sleep impairment had a minimal impact on 
social or occupational functioning.  The veteran was fully 
capable of managing his own benefit payments in his own best 
interest, so he was deemed competent.  The diagnosis was 
generalized anxiety disorder, and the Global Assessment of 
Functioning scale score was 68.  

At the time of the July 2006 VA examination, the findings 
were largely the same.  Additional notations are as follows.  
The veteran was clean and casually dressed, and had a 
cooperative and friendly attitude.  His thought process 
showed rambling and an overabundance of ideas.  His thought 
content showed ruminations.  As for sleep impairment, the 
veteran reported combat-related dreams about once a week.  As 
for obsessive/ritualistic behaviors, the veteran reported 
having been a "workaholic" over the course of his adult 
life.  He did not have panic attacks.  Remote memory was 
normal but recent and immediate memory was mildly impaired.  
The veteran was currently an adult learning instructor 
teaching gardening at a local community college.  As for 
problems related to occupational functioning, there was 
decreased concentration and poor social interaction.  The 
examiner commented that the veteran experienced generalized 
anxiety on a daily basis, and has been actively involved in 
treatment at the VA for the past year.  



The examiner also noted that the signs and symptoms of the 
veteran's mental disorder resulted in deficiencies in the 
areas of judgment, thinking, family relations, work, and 
mood, with reduced reliability and productivity; however, 
many of the examples of such deficiencies related to problems 
of the past (many years ago) and were not of the present.  

At the time of the April 2007 VA examination, additional 
findings are as follows.  The veteran reported a "free-
floating nervousness" every day.  The examiner stated that 
the veteran's illness has not impacted his ability to be 
successful occupationally, as demonstrated by two successful 
occupational careers and a long, stable marriage and 
relationships with his children.  His still taught college 
classes in gardening, which he enjoyed.  The veteran reported 
that his medications to treat anxiety have been very helpful, 
and was involved in regular group therapy.  As for panic 
attacks, the examiner commented that the veteran's 
description of symptoms appeared to be more consistent with 
general anxiety and not panic disorder.  The veteran's 
presentation of a dysphoric mood with congruent, irritable 
affect was noted to have a mild impact on his social or 
occupational functioning.  The veteran had an erratic 
sleeping cycle, awakening due to physical and psychological 
reasons, with a minimal impact on his social or occupational 
functioning.  The GAF was unchanged and again assessed as 68.  

VA outpatient records show findings consistent with those of 
the VA examinations.  For example, at an intake evaluation in 
December 2004, the veteran was alert, oriented times three, 
casually dressed with good hygiene and good eye contact.  His 
concentration was adequate, his answers were reliable, and 
his speech was clear.  His mood was euthymic and he was 
easily engaged.  There was no evidence of suicidal/homicidal 
ideation or auditory/visual hallucinations.  In January 2006, 
the veteran reported that his medications helped him, and it 
was noted that his mood was euthymic.  In April and May 2006, 
he was noted to be alert and oriented and was a "wonderful" 
participant in group therapy.  He presented well thought out 
comments, which were appropriate and insightful.   



The Board acknowledges that the veteran was noted to have an 
anxious or dysphoric mood on the evaluations, and that he has 
complained of sleep disturbance.  However, the Board finds 
that, on the whole, the veteran's anxiety neurosis caused no 
more than mild occupational and social impairment.  This 
conclusion is supported by the fact that he has had 
successful long-term careers and a long marriage, that he has 
good interpersonal relationships with family, and that 
currently in retirement he works part-time as a teacher, 
which he enjoys.  

During examinations, particularly in 2004 and 2007, there 
were very few symptoms that were notable for having an impact 
on his social or occupational functioning, and those that had 
an impact, such as a dysphoric mood and sleep impairment, 
were assessed as having a mild or minimal impact.  There are 
no subsequent evaluations to demonstrate that the veteran's 
mental condition has declined or presents symptoms that are 
reflective of a worse condition than described.  Therefore, 
the Board concludes that the overall severity of the 
veteran's anxiety neurosis is marked by mild or transient 
symptoms which cause some occupational and social impairment, 
as contemplated by a 10 percent rating under Diagnostic Code 
9400.

The Board further notes that this level of severity is 
consistent with the GAF scores assigned by examiners to the 
veteran's anxiety neurosis, which have remained relatively 
unchanged at 68, as recorded on VA examinations in July 2004, 
July 2006, and April 2007.  According to the GAF scale 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 61 to 70 
is assigned when overall functioning is characterized by mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  The Board notes that the 
criteria enumerated for this GAF score range correspond 
almost exactly to many of the findings noted by examiners.  

Therefore, based on the findings as reported in the VA 
examination reports and outpatient records, the Board finds 
that the veteran does not exhibit symptoms of anxiety 
neurosis that are of such severity as to affect his life and 
his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 30 percent 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
For example, the evidence does not show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood suspiciousness; 
panic attacks (weekly or less often), and mild memory loss 
(such as forgetting names, directions, recent events).  

And while there is evidence of chronic, generalized anxiety, 
it has not been shown to affect him occupationally to such as 
degree that sporadically he is unable to accomplish tasks.  
As to chronic sleep impairment, it is also shown to be 
attributable to other factors such as physical ailments, and 
those nightmares/dreams of combat he experiences evidently 
occur about once a week.  

In light of the foregoing, the Board finds that the severity 
of the veteran's anxiety neurosis most closely corresponds to 
the criteria for a 10 percent rating under the provisions of 
Diagnostic Code 9400, and that the rating assigned under this 
code was proper.  Furthermore, the Board finds that the 
severity of the veteran's mental impairment has remained 
relatively unchanged throughout the period considered, 
particularly as reflected in the stable GAF scores.  As the 
criteria for a 30 percent evaluation have not been met at any 
point during the period covered in this appeal, there is no 
basis for the assignment of "staged" ratings under 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

3.  Hemorrhoids  

The veteran's hemorrhoids have been rated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that 
code, a noncompensable rating is warranted for external or 
internal hemorrhoids that are mild or moderate.  The criteria 
for the next higher rating, 10 percent, are external or 
internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.



The veteran alleges that his hemorrhoids should be rated at 
least 10 percent disabling, because whenever he strains they 
become painful and inflamed.  He asserts that he has to treat 
his hemorrhoids daily with suppositories and/or cream.  He 
also testified that he had fecal leakage.  

A review of the objective evidence, however, does not show 
that he has external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

The medical evidence in the file consists of VA compensation 
examination reports and various private and VA treatment 
records.  At the time of a VA examination in July 2004, the 
veteran complained of rectal itching and rectal sphincter 
control problems, but not due to hemorrhoids but due to his 
spinal stenosis of the lumbar spine.  He reported occasional 
rectal bleeds but no severe bleeding.  He denied any 
thrombosed hemorrhoids.  He treated his hemorrhoids with 
ointment to relieve the itching and swelling.  On 
examination, there were two external hemorrhoids, without 
signs of redness, swelling, or flareup.  The diagnosis was 
external hemorrhoids.  At the time of a July 2007 VA 
examination, the veteran complained of a daily burning 
sensation and itching to the rectum, with some occasional 
rectal pain.  On examination, three external hemorrhoids were 
observed.  None of them were inflamed, and there was no 
redness or pain.  The diagnosis was external hemorrhoids.  At 
the time of an April 2007 VA examination, three external 
hemorrhoids were again observed.  One of these was associated 
with a skin tag apparently, and the other two were very small 
and barely visible.  The hemorrhoids were not inflamed and 
there was no evidence of any irritation or pain.  

Private and VA records do not show any treatment for large or 
thrombotic hemorrhoids.  A March 2004 treatment record from 
J.G., M.D., indicates that the veteran was having accidents.  
There was no comment as to the size of the hemorrhoids.  On a 
VA outpatient visit in April 2004, it was noted that the 
veteran's external hemorrhoids were not inflamed.  At the 
time of a VA urology follow up in March 2005, the veteran had 
a small external hemorrhoid or skin tag posteriorly.  Another 
VA urology follow up in June 2006 merely noted the presence 
of hemorrhoids.  

Thus, in light of the lack of evidence to show the presence 
of large or thrombotic hemorrhoids, the veteran does not meet 
the criteria that are required for a 10 percent rating under 
Diagnostic Code 7336.  Further, the criteria for a 10 percent 
rating have not been met at any point during the period 
covered in this appeal, so there is no basis for the 
assignment of "staged" ratings under Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As the criteria for a 10 percent rating under Diagnostic Code 
7336 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

III.  Clear and Unmistakable Error in Prior Rating Decisions

An individual whose VA claim has been adjudicated by an RO 
has one year after the issuance of written notification in 
which to initiate an appeal to the Board by filing a notice 
of disagreement (NOD).  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  This rule was equally applicable in 1973, 
at the time of the initial adjudication of the veteran's 
claim, as it is today.  Such a final decision may, however, 
be reversed or amended where evidence establishes that it was 
a product of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  That regulation is of long standing, and has 
been codified in statute, at 38 U.S.C.A. § 5109A.

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  

It is the sort of error, which had it not been made, would 
have manifestly changed the outcome at the time it was made.  
It is an undebatable error, so that it can be said the 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  A determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14 (1992).  

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id at 44.  

Additionally, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  "It does not matter 
whether a particular RO decision was or was not a merits 
adjudication, because the disposition of the CUE claim would 
ultimately turn on the same question . . . the Board would 
have to decide whether, had the error not been made, the 
outcome after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995), for the proposition that the failure 
to fulfill the duty to assist does not constitute clear and 
unmistakable error.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).

1.  Effective date for award of service connection for 
ankylosing spondylitis

In this case, the veteran served on active duty from August 
1948 to August 1968.  His original application for VA 
disability compensation for a back disability was filed with 
the RO on September 8, 1972.  In a January 1973 rating 
decision, the RO granted service connection for ankylosing 
spondylitis and assigned a noncompensable rating, effective 
from September 8, 1972, the date of receipt of his original 
claim for disability benefits.  

By letter in January 1973, the RO notified the veteran of the 
grant of service connection and the assignment of a 
noncompensable rating, effective September 8, 1972, and of 
his procedural and appellate rights to appeal the RO's 
decision to the Board.  The veteran did not initiate an 
appeal of the January 1973 rating decision.  



As the veteran was properly notified of the January 1973 
rating decision and of his procedural and appellate rights, 
and as he did not file an NOD with regard to the effective 
date assigned by the RO, the January 1973 rating decision 
became final.  38 C.F.R. §§ 3.104(a), 20.1103.

The veteran now seeks to reverse or revise the January 1973 
rating decision, in regard to the effective date of the award 
of service connection for ankylosing spondylitis, on the 
basis of an allegation of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  

The law and regulation in effect at the time of the January 
1973 rating decision provide that the effective date for an 
award of service connection and disability compensation, 
based on an original claim, is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, it is the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

In this case, the veteran was separated from active duty in 
August 1968.  The claims file shows that his initial 
compensation claim relative to a back disability was received 
by the RO on September 8, 1972, more than one year after 
separation from service, hence the date of filing of the 
claim is the date of service connection.  Prior to that date, 
VA had no record of the veteran's intent to file a claim for 
service connection for a back disability.  Thus, the file 
discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  
According to the law and regulation in effect at the time of 
the January 1973 decision, when the RO determined that 
ankylosing spondylitis was service connected, it properly 
assigned the effective date for the award of service 
connection as the date of receipt of the initial claim for 
that benefit.  

As it has not been shown that VA regulations extant at the 
time were incorrectly applied, the veteran's claim of clear 
and unmistakable error in the January 1973 rating decision on 
the basis of error of law is denied.

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  In this case, the veteran has not shown an error in 
the January 1973 rating decision, regarding the effective 
date of September 8, 1972, for the award of service 
connection for ankylosing spondylitis, which would manifestly 
change the outcome of the decision.  The January 1973 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  Consequently, the appeal must be denied.

2.  Effective date for award of service connection for 
prostatitis

The veteran's original application for VA disability 
compensation for a prostate disability was filed with the RO 
on September 8, 1972.  In a January 1973 rating decision, the 
RO denied service connection for prostatitis.  By letter in 
January 1973, the RO notified the veteran of the denial of 
service connection for prostatitis, and of his procedural and 
appellate rights to appeal the RO's decision to the Board.  
The veteran did not initiate an appeal of the January 1973 
rating decision.  

The veteran now seeks to reverse or revise a January 2005 
rating decision, in which the RO granted service connection 
for prostatitis and assigned June 24, 2004, as the effective 
date for the award of service connection, on the basis of an 
allegation of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  He argues that he was entitled to disability 
compensation for prostatitis effective from September 8, 
1972, when he originally filed an application, because his 
condition was chronic since service.  

The law and regulation in effect at the time of the January 
1973 rating decision provide that the effective date for a 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service. Otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  

The effective date of service connection based on a reopened 
claim is the date of receipt of the new claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

In this case, the veteran's initial compensation claim 
relative to prostatitis was received by the RO on September 
8, 1972, and in a January 1973 rating decision, the RO denied 
that claim.  As the veteran was properly notified of the 
January 1973 rating decision and of his procedural and 
appellate rights, and as he did not file an NOD with regard 
to the denial, the January 1973 rating decision became final.  
38 C.F.R. §§ 3.104(a), 20.1103.

Inasmuch as the January 1973 RO decision is final, the 
effective date of the grant of service connection for 
prostatitis must be determined in relation to a subsequent 
reopened claim supported by new and material evidence.  A 
final decision can be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  

In a January 2005 rating decision, the RO reopened the 
veteran's claim of service connection for prostatitis and 
granted the claim on the merits, effective June 24, 2004, 
which the RO stated was the date that his reopened claim was 
received.  The law at that time, as now, provided that when a 
claim is reopened with new and material evidence after a 
final disallowance, the effective date of service connection 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r).

After the RO's last final disallowance of the claim in 
January 1973, the next application to reopen the claim for 
service connection for prostatitis was received from the 
veteran on October 31, 2003, and not June 24, 2004 as stated 
by the RO.  Prior to October 31, 2003, VA had no record of 
the veteran's intent to file an application to reopen his 
claim for service connection for prostatitis.  The file 
discloses no earlier formal or informal claim for this 
particular benefit.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 
3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  


Thus, the earliest effective date legally permitted in this 
case for the grant of service connection for prostatitis is 
October 31, 2003, as that is the date of VA receipt of the 
application to reopen the claim.  

Based on the evidence of record and the law as then in 
effect, the January 2005 RO rating decision was undebatably 
erroneous as to the effective date that was assigned for the 
award of service connection for prostatitis.  The correct 
decision at that time should have reflected that the 
effective date for the award of service connection for 
prostatitis was October 31, 2003.  

In sum, it is found that the statutory or regulatory 
provisions extant at the time of the January 2005 rating 
decision were incorrectly applied by the RO, for the reasons 
articulated.  Therefore, the veteran's claim of clear and 
unmistakable error in the assigned effective date is granted, 
and an effective date of October 31, 2003, is proper.  

3.  Effective date for award of service connection for 
residuals of cold injury to the right and left lower 
extremities

The veteran's initial application for VA disability 
compensation for residuals of cold injury to the right lower 
extremity and left lower extremity was filed with the RO on 
February 25, 2004.  In a January 2005 rating decision, the RO 
granted service connection for residuals of cold injury to 
the right and left lower extremities and assigned each 
extremity a 10 percent rating, effective from February 25, 
2004, the date of receipt of his initial claim for such 
benefits.  

The veteran now seeks to reverse or revise the January 2005 
rating decision, in regard to the effective date of the award 
of service connection for cold injury residuals of the lower 
extremities, on the basis of an allegation of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  



The law and regulation in effect at the time of the January 
2005 rating decision, as now, provide that the effective date 
for an award of service connection and disability 
compensation, based on an original claim, is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400 (b)(2).

In this case, the veteran was separated from active duty in 
August 1968.  The claims file shows that his initial 
compensation claim relative to residuals of cold injury to 
the right and left lower extremities was received by the RO 
on February 25, 2004, hence that is the date of filing of the 
claim.  

Prior to that date, VA had no record of the veteran's intent 
to file a claim for service connection for cold injury 
residuals of the lower extremities.  It is noted that on 
September 8, 1972, the veteran filed a claim of service 
connection in regard to the "feet" with an onset date of 
1949, and "frostbite" with an onset date of 1952.  The RO 
in a January 1973 rating decision denied service connection 
for skin conditions of the feet and frostbite of the hands.  
There was no statement of the veteran that could be construed 
as a claim of service connection for cold injury to the lower 
extremities, particularly as the service medical records 
showed treatment only for frostbite in reference to the 
hands.  

Thus, for the foregoing reasons, the file discloses no 
earlier formal or informal claim for this particular benefit.  
See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford 
v. Brown, 5 Vet. App. 33 (1993).  According to the law and 
regulation in effect at the time of the January 2005 
decision, when the RO determined that residuals of cold 
injury to the right and left lower extremities was service 
connected, it properly assigned the effective date for the 
award of service connection as the date of receipt of the 
initial claim for those particular benefits.  

As it has not been shown that VA regulations extant at the 
time were incorrectly applied, the veteran's claim of clear 
and unmistakable error in the January 2005 rating decision on 
the basis of error of law is denied.

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  In this case, the veteran has not shown an error in 
the January 2005 rating decision, regarding the effective 
date of February 25, 2004 for the award of service connection 
for residuals of cold injury residuals of the right and left 
extremities, which would manifestly change the outcome of the 
decision.  The January 2005 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  
Consequently, the appeal must be denied.

4.  Effective date for award of service connection for hiatal 
hernia with duodenal ulcer
 
The veteran's application for VA disability compensation for 
hiatal hernia and duodenal ulcer was filed with the RO on 
March 26, 1991.  In a June 1991 rating decision, the RO 
granted service connection for hiatal hernia with duodenal 
ulcer and assigned a 10 percent rating, effective from March 
26, 1991, the date of receipt of the claim for such benefits.  

The veteran now seeks to reverse or revise the June 1991 
rating decision, in regard to the effective date of the award 
of service connection for hiatal hernia with duodenal ulcer, 
on the basis of an allegation of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The Board finds clear and 
unmistakable error in the rating decision with regard to the 
ulcer but not as to the hiatal hernia, as explained below.

The law and regulation in effect at the time of the June 1991 
rating decision, as now, provide that the effective date for 
an award of service connection and disability compensation, 
based on an original claim, is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one 


year after separation from service; otherwise, it is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400, (b)(2).

In this case, the veteran was separated from active duty in 
August 1968.  The claims file shows that his initial 
compensation claim relative to hiatal hernia was received by 
the RO on March 26, 1991, hence that is the date of filing of 
the hiatal hernia claim.  Prior to that date, VA had no 
record of the veteran's intent to file a claim for service 
connection for hiatal hernia.  Thus, the file discloses no 
earlier formal or informal claim for this particular benefit.  
See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford 
v. Brown, 5 Vet. App. 33 (1993).  According to the law and 
regulation in effect at the time of the June 1991 decision, 
when the RO determined that hiatal hernia was service 
connected, it properly assigned the effective date for the 
award of service connection as the date of receipt of the 
initial claim for that particular benefit.  

As it has not been shown that VA regulations extant at the 
time were incorrectly applied, the veteran's claim of clear 
and unmistakable error in the June 1991 rating decision, in 
regard to hiatal hernia, on the basis of error of law is 
denied.

In short, in regard to hiatal hernia, the veteran has not 
shown an error in the June 1991 rating decision, regarding 
the effective date of March 26, 1991 for the award of service 
connection for hiatal hernia, which would manifestly change 
the outcome of the decision.  The June 1991 rating decision 
was reasonably supported by the evidence of record at that 
time and was consistent with the laws and regulations then in 
effect.  Consequently, the appeal concerning the effective 
date of the award of service connection for hiatal hernia 
must be denied.

Notwithstanding the foregoing, the claims file also shows 
that the veteran's initial compensation claim relative to 
duodenal ulcer was received by the RO on September 8, 1972, 
hence that - and not March 26, 1991 - is the date of filing 
of the ulcer claim.  

Prior to that date, VA had no record of the veteran's intent 
to file a claim for service connection for ulcer.  Thus, the 
file discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  

According to the law and regulation in effect at the time of 
the June 1991 decision, when the RO determined that duodenal 
ulcer was service connected, it improperly assigned the 
effective date for the award of service connection as the 
date of receipt of the claim on March 26, 1991, when in fact 
the claim for service connection for ulcer was originally 
filed on September 8, 1972.  It is curious that the RO in a 
January 1973 rating decision initially acknowledged the 
veteran's claim of service connection for duodenal ulcer, and 
even noted the fact that the veteran was treated in service 
for a duodenal ulcer.  Nevertheless, the RO did not complete 
its adjudication of the claim.  Neither the rating codesheet 
nor the letter of January 1973 notifying the veteran of the 
rating decision contains any reference to ulcer.  
Consequently, the claim for service connection for duodenal 
ulcer has essentially remained open and pending since 
September 8, 1972.  

As noted by the Court, a reasonably raised claim remains 
pending "until there is either a recognition of the 
substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent 'claim' for the same 
disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007).  In this case, there is nothing from which the 
veteran could deduce that his ulcer claim had been 
adjudicated in January 1973, and there has been no explicit 
adjudication of a subsequent "claim" for the same 
disability until the June 1991 rating decision.  

Based on the evidence of record and the law as then in 
effect, the June 1991 RO rating decision was undebatably 
erroneous as to the effective date that was assigned for the 
award of service connection for duodenal ulcer.  The correct 
decision at that time should have reflected that the 
effective date for the award of service connection for 
duodenal ulcer was September 8, 1972.  

In sum, it is found that the statutory or regulatory 
provisions extant at the time of the June 1991 rating 
decision were incorrectly applied by the RO, insofar as it 
assigned an incorrect effective date for the award of service 
connection for duodenal ulcer.  The proper effective date 
should have been September 8, 1972.  

5.  Denial of service connection for osteophyte formation of 
the cervical spine

In this appeal the veteran argues that clear and unmistakable 
error exists in the rating decision of January 1973, which is 
the decision denying his claim of service connection for 
osteophyte formation of the cervical spine.  He claims that a 
review of his records at the time of the January 1973 
decision would have shown that an osteophyte of the spine was 
shown by X-rays taken at the time of the December 1972 VA 
examination.  He asserts that service connection for the 
condition should have been established at that time, along 
with his chronic low back condition.  In his testimony, he 
alleged that because an osteophyte of the spine was a bony 
growth within the "same family" as ankylosis, he should 
have been service-connected for the osteophyte of the 
cervical spine at the same time that service connection was 
established for ankylosing spondylitis.  
 
After a careful review of the evidence, the Board finds that 
the January 1973 RO rating decision was not clearly and 
unmistakably erroneous, as claimed by the veteran.  In the 
January 1973 rating decision, the RO denied service 
connection for osteophyte formation of the cervical spine, 
indicating that VA examination in 1972 reflected a mild 
osteophyte formation at C5 and C6, but there was no such 
finding during service more than four years previously.  In 
short, the RO notified the veteran by letter in January 1973 
that an osteophyte formation of the cervical spine was not 
shown to have been incurred in service.  

It appears, although it is not entirely clear, that the 
veteran is challenging the RO's application of the statutory 
and regulatory provisions in effect at the time of the 
January 1973 rating decision.  From his substantive appeal 
statement received in March 2006, it seems he is claiming 
that correct application of the existing law in January 1973 
would have produced a manifestly different outcome, namely 
the award of service connection for osteophyte formation of 
the cervical spine.  

To determine whether the RO correctly applied the law at the 
time of the January 1973 rating decision, the Board must 
apply the laws and regulations then in effect.  The legal 
criteria in effect at the time of the January 1973 rating 
decision are as follows:  

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during a 
period of war, the United States will pay 
to any veteran thus disabled . . . 
compensation.  U.S.C. § 310 (1970); 38 
C.F.R. § 3.303(a) (1972).  

In this case, the RO in January 1973 considered all of the 
evidence of record, which consisted of the veteran's 
application for disability compensation, service medical 
records, and a VA examination report, when it denied the 
veteran's claim of service connection.  

The Board finds that the conclusion reached by the RO in the 
January 1973 rating decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.  

The RO in January 1973 determined, in essence, that the 
evidence clearly showed that the veteran had an osteophyte 
formation of the cervical spine four years after his 
discharge from service, but that there was no showing of such 
finding in service and no evidence relating such finding to 
injury or disease in service.  A review of the service 
medical records and post-service records consisting of the 
veteran's claim for benefits and a subsequent VA examination 
in December 1972 shows that all the required elements to 
establish service connection were not present.  Thus, the 
RO's decision cannot be said to have been undebatably 
erroneous in January 1973.  



For example, in his claim for disability benefits received in 
September 1972, the veteran noted that a "stiff neck - 
headache" began in 1956, and was also treated in 1968.  
Service medical records show that in May 1955 the veteran was 
seen with soreness of the neck and back of the head; the 
impression was myalgia with possible occipital neuralgia.  At 
the separation physical examination in April 1968, the spine 
was evaluated as normal.  At the time of the VA examination 
in December 1972, the veteran complained of an intermittent 
stiff neck following trouble with his neck in 1967.  X-rays 
of the cervical spine showed mild osteophyte formation at C5 
and C6, and that finding was the diagnosis on the orthopedic 
examination.  

In the present case, the veteran's apparent contention that 
the statutory or regulatory provisions extant at the time of 
the January 1973 RO decision were incorrectly applied, and 
that had the RO correctly applied the law, he would have been 
awarded service connection for the cervical spine osteophyte 
formation essentially represents a disagreement as to how the 
facts were weighed or evaluated.  That is to say, the RO came 
to the wrong conclusion based on the facts that were before 
it in January 1973.  This amounts to a mere disagreement as 
to how the RO evaluated the facts and is thus an inadequate 
basis on which to find clear and unmistakable error in the 
RO's January 1973 rating decision.  See Russell, supra.  

There is nothing in the evidence from the time of the January 
1973 rating decision that would compel a conclusion, to which 
reasonable minds could not differ, that service connection 
for osteophyte formation of the cervical spine was warranted.  
The file shows that the RO's decision in January 1973 was in 
accordance with U.S.C. §§ 311, 337, 353 (1970); 38 C.F.R. 
§§ 3.304(b), 3.306(a), (b) (1972).  

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In sum, 
the veteran has not shown an undebatable error in the January 
1973 rating decision that would manifestly change the outcome 
of the decision.  That rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  
Consequently, the appeal must be denied.  

6.  Denial of service connection for periodontitis, gum 
disease, or trench mouth

In this appeal the veteran argues that clear and unmistakable 
error exists in the rating decision of January 2005, in which 
his claim of service connection for periodontitis, gum 
disease, or trench mouth was denied.  He claims that a review 
of his records at the time of the January 2005 decision would 
have shown that he was treated for trench mouth in March 
1953.  He claims that he continues to have gum disease and 
has lost most of his teeth on account of his condition that 
began in service.  In his testimony, he alleged that he had 
trench mouth as a result of abscessed teeth that were pulled.    

At the outset, it is noted that periodontal disease is any of 
a group of pathological conditions that affect the 
surrounding and supporting tissues of the teeth.  See 
Simington v. West, 11 Vet. App. 41, 42 (1998).  Gingivitis is 
a form of periodontal disease.  See Dorland's Illustrated 
Medical Dictionary at 690, 691 (28th ed. 1994).  Trench mouth 
is a form of gingivitis.  See Dorland's at 1059.

After a careful review of the evidence, the Board finds that 
the January 2005 RO rating decision was not clearly and 
unmistakably erroneous, as claimed by the veteran.  In the 
January 2005 rating decision, the RO denied service 
connection for periodontitis, gum disease, or trench mouth, 
indicating that service medical records did not show any 
treatment for the condition and that there was no post-
service medical evidence that these conditions were treated 
in service or related to military service.  

It appears that the veteran is challenging the RO's 
application of the statutory and regulatory provisions in 
effect at the time of the January 2005 rating decision.  From 
his substantive appeal statement received in March 2006, it 
seems he is claiming that correct application of the existing 
law in January 2005 would have produced a manifestly 
different outcome, namely the award of service connection for 
periodontitis, gum disease, or trench mouth.  

To determine whether the RO correctly applied the law at the 
time of the January 2005 rating decision, the Board must 
apply the laws and regulations then in effect.  The legal 
criteria in effect at the time of the January 2005 rating 
decision are the same as at present, namely, that 
compensation is paid for disability resulting from personal 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131.  

Furthermore, while not specifically cited to by the RO, the 
following provisions extant in January 2005 are applicable to 
dental and oral conditions.  

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling, and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  
Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the RO in January 2005 considered all of the 
evidence of record, including service medical records and a 
statement of the veteran's private dentist.  The Board finds 
that the conclusion reached by the RO in the January 2005 
rating decision was reasonably supported by the evidence of 
record at that time and was consistent with the laws and 
regulations then in effect, notwithstanding the fact that the 
RO did not discuss all applicable laws and regulations such 
as those relevant specifically to dental and oral conditions.  

The RO in the January 2005 decision determined, in essence, 
that the evidence clearly showed that the veteran had chronic 
periodontitis, root caries, and a reported history of trench 
mouth, but that there was no showing of such finding in 
service and no evidence relating such finding to injury or 
disease in service.  



A review of the service medical records and post-service 
records consisting of a statement from the veteran's private 
dentist shows that, while all applicable laws and regulations 
were not discussed by the RO, the required elements to 
establish service connection were not present in this case.  
Thus, the RO's ultimate decision cannot be said to have been 
undebatably erroneous in January 2005.  

The evidence in the file in January 2005 consist of service 
medical records, which show that in March 1953 the veteran 
was treated for Vincent's infection.  A July 1953 service 
record relates that the veteran had trench mouth in March 
1953.  He was also diagnosed with and treated for gingivitis 
in June 1954 and July 1956.  He was placed on a periodontal 
treatment plan in October 1963, and he began extensive 
periodontal treatment in April 1968.  After service, a 
statement received in February 2004 by the veteran's dentist, 
Dr. R.C., DDS, indicated that the veteran had been a patient 
since 1993 and currently had chronic periodontitis and root 
caries of the remaining mandibular teeth, which he had had 
for some time.  Dr. C. also related the veteran's report of 
having been diagnosed with trench mouth during the Korean 
Conflict.  

In applying the laws and regulations in effect in January 
2005 to the foregoing evidence in the file at the time of the 
January 2005 rating decision, it is shown that the veteran 
currently has periodontitis and root caries.  

Further, the dental condition is not the result of service 
trauma (nor was such claimed), and he was not a prisoner of 
war (POW).  Therefore, his dental condition can only be 
considered service connected for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381.

Of the classes of eligibility for dental treatment set forth 
in 38 C.F.R. § 17.161, only three classes are potentially 
applicable in this case.  38 U.S.C.A. § 1712.  Regarding 
Class I, those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  
The veteran, however, does not have a dental disability 
subject to compensable service connection, as set forth under 
38 C.F.R. § 4.150.  As such, the veteran does not satisfy 
Class I criteria.  38 C.F.R. § 17.161(a).  

Regarding Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability 
shown to have been in existence at time of discharge or 
release from active service, which took place before October 
1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, provided that 
application for this one-time dental treatment must have been 
submitted within one year after service discharge.  38 C.F.R. 
§ 17.161(b)(2)(i)(B).  Here, the veteran did not apply within 
the time restrictions to be eligible for Class II dental 
treatment only; therefore, he does not meet the Class II 
criteria.  38 C.F.R. § 17.161(b); 38 U.S.C.A. § 
1712(a)(1)(B).  Finally, under Class II (a) criteria, dental 
treatment may be provided for a service-connected 
noncompensable dental condition which resulted from combat 
wounds or other service trauma.  38 C.F.R. § 17.161; 
38 U.S.C.A. § 1712(a)(1)(C).  The veteran has not alleged 
that he suffered dental trauma in service.  As such, the 
veteran does not meet the Class II (a) criteria for service 
connection for a noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 
C.F.R. § 17.161(c); 38 U.S.C.A. § 1712(a)(1)(B).

Thus, the evidence does not support a claim for service 
connection for periodontitis, gum disease, or trench mouth.  
The veteran's oral conditions do not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  

In the present case, the veteran's apparent contention that 
the statutory or regulatory provisions extant at the time of 
the January 2005 RO decision were incorrectly applied, and 
that had the RO correctly applied the law, he would have been 
awarded service connection for the periodontitis, gum 
disease, or trench mouth essentially represents a 
disagreement as to how the facts were weighed or evaluated.  
That is to say, the RO came to the wrong conclusion based on 
the facts that were before it in January 2005.  This amounts 
to a mere disagreement as to how the RO evaluated the facts 
and is thus an inadequate basis on which to find clear and 
unmistakable error in the RO's January 2005 rating decision.  
See Russell, supra.  

There is nothing in the evidence from the time of the January 
2005 rating decision that would compel a conclusion, to which 
reasonable minds could not differ, that service connection 
for periodontitis, gum disease, or trench mouth was 
warranted.  The file shows that the RO's conclusion reached 
in January 2005 was in accordance with applicable law and 
regulations, despite not having discussed each and every law.  

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In sum, 
the veteran has not shown an undebatable error in the January 
2005 rating decision that would manifestly change the outcome 
of the decision.  That rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  
Consequently, the appeal must be denied.  

ORDER

New and material evidence has been presented to reopen a 
claim of service connection for frostbite of the hands, and 
to that extent, the claim is granted.  

On the merits of the claim, service connection for frostbite 
of the hands is granted.  

As new and material evidence has not been presented to reopen 
a claim of service connection for arteriosclerotic coronary 
artery disease with bypass graft surgery, the claim is 
denied.  

New and material evidence has been presented to reopen a 
claim of service connection for a lung disorder, claimed as 
bronchitis, chronic obstructive pulmonary disease, and old 
granulomatous disease, and to that extent, the claim is 
granted.  

As new and material evidence has not been presented to reopen 
a claim of service connection for a disability, diabetes 
mellitus, manifested by hypoglycemia, the claim is denied.  

Service connection for hypertension is denied.  

Service connection for allergic rhinitis is denied.  

An initial rating of 40 percent, for the period prior to 
November 18, 2005, for prostatitis is granted, subject to the 
law and regulations governing the award of monetary benefits.  

A rating higher than 10 percent for anxiety neurosis is 
denied.  

A compensable rating for hemorrhoids is denied.  

The claim to establish clear and unmistakable error in a 
January 1973 rating decision, which assigned September 8, 
1972, as the effective date for the grant of service 
connection for ankylosing spondylitis, is denied.  

The rating decision issued in January 2005, which assigned an 
effective date of June 24, 2004, for the grant of service 
connection for prostatitis, was a product of clear and 
unmistakable error, and to that extent, the claim is granted.  

An effective date of October 31, 2003, for the grant of 
service connection for prostatitis, is granted.  

The claim to establish clear and unmistakable error in a 
January 2005 rating decision, which assigned February 25, 
2004, as the effective date for the grant of service 
connection for residuals of cold injury to the right lower 
extremity, is denied.  

The claim to establish clear and unmistakable error in a 
January 2005 rating decision, which assigned February 25, 
2004, as the effective date for the grant of service 
connection for residuals of cold injury to the left lower 
extremity, is denied.  

The rating decision issued in June 1991, which assigned an 
effective date of March 26, 1991, for the grant of service 
connection for duodenal ulcer, was a product of clear and 
unmistakable error, and to that extent, the claim is granted.  

An effective date of September 8, 1972, for the grant of 
service connection for duodenal ulcer, is granted.  

The claim to establish clear and unmistakable error in a June 
1991 rating decision, which assigned March 26, 1991, as the 
effective date for the grant of service connection for hiatal 
hernia, is denied.  

The claim to establish clear and unmistakable error in a 
January 1973 rating decision, which denied service connection 
for osteophyte formation of the cervical spine, is denied.  

The claim to establish clear and unmistakable error in a 
January 2005 rating decision, which denied service connection 
for periodontitis, gum disease, or trench mouth, is denied.    

REMAND

In regard to the issue of service connection for a lung 
disorder, the veteran claims that he currently has residuals 
of various pulmonary conditions that were noted on active 
duty, to include bronchitis, chronic obstructive pulmonary 
disease, and old granulomatous disease.  Service medical 
records show a diagnosis of chronic bronchitis in July 1953, 
rule out pulmonary disease in May 1961, and upper respiratory 
infection with bronchitis in December 1966.  In September 
1967, chest X-rays show calcifications of the lungs, with a 
diagnosis of old granulomatous disease bilaterally.  After 
service, VA X-rays in December 1972 showed basilar fibrotic 
changes and evidence of old granulomatous disease.  

VA chest X-rays in October 1982 showed calcified granulomas 
in the chest consistent with previous granulomatous disease, 
and X-rays in June 1991 showed obstructive pulmonary disease 
and an old calcification in the left base.  Current VA 
medical records and X-rays show findings consistent with 
chronic obstructive pulmonary disorder.  In an October 2004 
VA consultation, it was noted that the veteran had a mild 
airway restriction/obstruction.  An examination to determine 
the etiology of present lung disability is in order.  

In regard to the issue of an initial higher rating for cold 
injury to the right and left lower extremities, the cold 
injuries to the feet are separately rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Under Code 7122, the criteria for the next higher rating, 20 
percent, are arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent rating would 
require two or more of the foregoing list, in addition to 
arthralgia or other pain, numbness, or cold sensitivity.  The 
record shows that the veteran has undergone VA examinations 
in August 2004, July 2006, and April 2007, and on each 
occasion he was diagnosed with residuals of cold injury to 
the right and left lower extremities manifested by cold 
sensitivity.  The examination of the feet, however, also 
documented onychomycosis on the toenails and, in April 2007, 
bluish discoloration on the tip of the toes after certain 
movements.  Pursuant to 38 C.F.R. § 3.327(a), in order to 
verify the current severity of the disabilities, a 
reexamination is needed

In regard to the issue of a compensable rating for ankylosing 
spondylitis, the veteran contends that his service-connected 
low back disorder is associated with osteoporosis.  VA X-rays 
in December 1972 showed mild osteoporosis of the lumbar 
spine.  Medical extracts submitted by the veteran indicate 
that osteoporosis is a problem that may be associated with 
ankylosing spondylitis.  The veteran's private rheumatologist 
(R.M., M.D.), in an August 2005 statement, indicates that the 
veteran had severe osteoarthritis and osteoporosis, and that 
his osteoporosis was associated with his arthritis that he 
had had since military service.  

Another private physician (J.G., M.D.) indicated in an 
earlier statement in January 2004 that the veteran's present 
lumbosacral spine problems had been ongoing since he was in 
the military, and that he had become more symptomatic 
recently with regard to spinal stenosis and compression 
fractures at L3 and L4.  A VA examiner in July 2004 stated 
that the veteran had compression fractures of the thoracic 
and lumbar spines due to severe osteoporosis and also signs 
of severe spinal stenosis, but that the low back symptoms 
were not attributable to ankylosing spondylitis as the latter 
was not found.  This examiner amended his opinion in April 
2007 to the extent that he diagnosed residuals of ankylosing 
spondylitis based on new medical evidence, but he did not 
provide further comment on a connection, if any, with the 
veteran's other low back conditions.  A VA examination is in 
order to ascertain those low back symptoms related to the 
service-connected ankylosing spondylitis, to include 
clarifying whether or not symptoms of osteoporosis and spinal 
stenosis are etiologically related to the ankylosing 
spondylitis.  

The veteran also claims service connection for peripheral 
neuropathy of both lower extremities.  A VA examiner in 
August 2004 found that the veteran's symptoms of 
radiculopathy in the lower extremities likely secondary to 
his severe osteoporosis and severe spinal stenosis.  In light 
of the foregoing, the Board will defer a decision on service 
connection for peripheral neuropathy of the lower extremities 
pending development of the ankylosing spondylitis claim, 
which in part seeks to clarify whether osteoporosis and 
spinal stenosis are associated with ankylosing spondylitis.  
These claims are inextricably intertwined and should be 
adjudicated simultaneously.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature and etiology of all current lung 
disability.  The claims file should be 
made available to the examiner for review.  
The examiner is asked to render an opinion 
as to whether the veteran's lung 
disability, if any, is at least as likely 
as not related to his period of service 
from August 1948 to August 1968, and the 
findings of old granulomatous disease 
bilaterally by X-ray in September 1967, 
the diagnosis of rule out pulmonary 
disease in May 1961, and the diagnosis of 
bronchitis in July 1953 and December 1966.  
The rationale for all opinions expressed 
should be provided, with reference to 
supporting information and findings in the 
claims file.

2.  Schedule the veteran for a VA vascular 
examination to determine the current 
residuals of cold injury to the right and 
left lower extremities.  The claims folder 
should be made available to the examiner 
for review.  Particularly, the examiner is 
asked to state whether the veteran has 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis), as residuals 
of cold injury to both lower extremities.  

3.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and severity of his service-
connected ankylosing spondylitis.  The 
claims file should be made available to 
the examiner for review.  

The examiner is requested to describe in 
detail all symptom manifestations of the 
service-connected disorder, to include 
consideration of whether osteoporosis and 
spinal stenosis are etiologically related 
to the ankylosing spondylitis.  

The examiner is asked to consider the 
following:  VA X-rays in December 1972, 
showing mild osteoporosis of the lumbar 
spine; an August 2005 statement of a 
private rheumatologist, R.M., M.D., 
indicating that the veteran had severe 
osteoarthritis and osteoporosis, and that 
his osteoporosis was associated with his 
arthritis that he had had since military 
service; an earlier statement in January 
2004, in which a private physician, J.G., 
M.D., indicated that the veteran's present 
lumbosacral spine problems had been 
ongoing since he was in the military, and 
had become more symptomatic recently with 
spinal stenosis and compression fractures 
at L3 and L4; a July 2004 a VA examiner 
stating that the veteran had compression 
fractures of the thoracic and lumbar 
spines due to severe osteoporosis and also 
signs of severe spinal stenosis, but that 
the low back symptoms were not 
attributable to ankylosing spondylitis as 
the latter was not found; and the amended 
opinion of the VA examiner in April 2007, 
in which he diagnosed residuals of 
ankylosing spondylitis based on new 
medical evidence.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the claims of 
service connection for a lung disorder and 
for peripheral neuropathy of the lower 
extremities, and the claims for a higher 
rating for cold injury to the right and 
left lower extremities and for ankylosing 
spondylitis.  

If any the decision remains adverse to the 
veteran, provide with a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


